Citation Nr: 1717936	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  11-06 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for bilateral bone spurs.

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and bipolar disorder.

4.  Entitlement to service connection for a right eye injury.

5.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from March 1979 to January 1987, followed by service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (Agency of Original Jurisdiction (AOJ)).  The Newark, New Jersey RO has assumed jurisdiction as AOJ.

In November 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Central Office Board hearing.  A transcript of that proceeding has been associated with the claims file.  

Notably, this appeal included the issue of entitlement to service connection for a pulmonary disability.  Upon July 2013 Board remand, the Veteran was afforded a VA examination to address his respiratory disability contentions.  Subsequently, the AOJ granted service connection for the Veteran's asthma and COPD.  As this decision is considered a full grant of benefits as to that matter, the issue related to the Veteran's pulmonary disability is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

In the July 2013 remand, the Board assumed appellate jurisdiction of the issue of entitlement to service connection for a gunshot wound to the left thigh and remanded the issue for further procedural development.  Upon remand, the AOJ issued a Statement of the Case (SOC) in January 2017.  To date, the Veteran has not substantively appealed that decision and the AOJ has not waived the submission of a substantive appeal.  As such, that issue is not in appellate status.  

In March 2017, the Veteran's representative waived AOJ consideration of evidence added to the record since the AOJ's last adjudication of the claims.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right eye disability, entitlement to service connection for right foot disability and entitlement to service connection for an acquired psychiatric disability other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hepatitis C first manifested after service and was not caused by or otherwise attributable to service.

2.  PTSD first manifested after service and was not caused by or otherwise attributable to active duty service.

3.  A right shoulder disability first manifested many years after service and was not caused by or otherwise attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § § 3.303, 3.304(f) (2016).

3.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The duty to notify was satisfied by way of an April 2009 letter sent to the Veteran by the RO prior to adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

The Boar also finds that VA has fulfilled its duty to assist in obtaining the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration records, and lay statements of argument.  In this regard, there may be some missing service treatment records.  The Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Here, the AOJ has made direct requests for records from military facilities which the Veteran identified, and the AOJ has obtained all available records from the New Jersey National Guard through the Adjutant General of the State of New Jersey.  The Veteran has been advised of the unavailability of records and the types of alternative evidence which could help substantiate his claim.  Additionally, the AOJ has made direct requests for all available records from the Bronx and East Orange VA medical facilities.  The Veteran has indicated that some of his private treatment records no longer exist.

The Board also notes that the Veteran was afforded several VA examinations in relation to the claims being decided on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not received a VA examination in relation to his right shoulder claim.  The Board finds that a VA examination in this instance is unnecessary.  The evidence of record is against a finding that the Veteran incurred a right shoulder injury during service (active, active duty for training (ACDUTRA) and/or INACDUTRA); that he has manifested persistent or recurrent right shoulder symptoms since service, and there is no indication that the Veteran's current shoulder disability is related to active service, or aggravated during a period of ACDUTRA/INACDUTRA.  Under these circumstances, the Board finds that a VA examination assessing the nature and etiology of the Veteran's right shoulder disability is not required.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has identified no outstanding evidence that could be obtained to substantiate his claim and the Board is unaware of any such outstanding evidence that is existing and available.  The Veteran has not raised any VCAA errors.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As such, no further action related to the duties to notify and assist is required in this case.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

For veterans who served for ninety days or more during a period of war, service connection may also be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from isolated findings.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or  injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Paulson, 7 Vet. App. at 471.  Moreover, even for veterans who have achieved "veteran" status through a prior period of active service and claim a disability incurred only during a different period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In other words, there must be an entrance examination prior to the specific period of ACDUTRA OR INACDUTRA in which the Veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Smith, 24 Vet. App. at 45-46. 

With respect to a claim for aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA, in order for a claimant to establish "veteran" status, the claimant must demonstrate both elements of aggravation - (1) that the preexisting disability permanently worsened in service, and (2) that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service).  Donnellan v. Shinseki, 24 Vet. App. 167, 174 (2010).  In such instances, the claimant is not entitled to the easier presumption of aggravation standard.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The standard of proof for the claimant is the "benefit of the doubt" standard; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter.  Donnellan, 24 Vet. App. at 174.  There is no shifting burden to VA as there is when the presumptions of soundness and aggravation apply.  Id. at 175.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  See Jandreau, supra. 

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Hepatitis C

The Veteran avers that his Hepatitis C is related to his period of service.  He reports that, while serving in the Army, his military occupational specialty (MOS) was a medical specialist and his duties exposed him to blood products.  See Statement in Support of Claim dated July 25, 2000.  At his hearing, the Veteran indicated that he had no knowledge of any other Hepatitis C risk factors during service.

The Veteran's DD-214 confirms that while in service, the Veteran served as a medical specialist.  Given his documented MOS and the lack of evidence contradicting the Veteran's claims, the Board concedes that the Veteran was exposed to blood products while serving as a medical specialist.

Service treatment records are silent for any complaints, treatments, or manifestations of hepatitis C.  Upon examination, all systems were clinically normal.  See Report of Medical Examination and Report of Medical History dated July 28, 1986.

The Veteran was first diagnosed with hepatitis C in June 2000.  See Letter from Dr. J.B. dated June 7, 2000.  

Subsequent treatment records note the Veteran's hepatitis C, but treating physicians do not opine as to the etiology of the disability.  However, the clinic records clearly document the Veteran's use of heroin and cocaine after service.

In December 2016, the Veteran was afforded a VA examination to determine the nature and etiology of his hepatitis C.  The Veteran reported that he was exposed to blood products while working as a medic in service, but did not recall any details about the exposure.  Upon examination of the Veteran and review of the record, the examiner opined that the Veteran's hepatitis C was less likely than not caused by his in-service exposure to blood products.  The examiner stated that based on medical literature, drug use accounts for 60 percent of all hepatitis C cases; unprotected sex accounts for 15 percent; and 5 percent of all cases are attributable to causes such as working in health care.  The examiner noted that the Veteran had an extensive history of drug use.  His treatment records also documented his reports of multiple episodes of unprotected sex.  Given the Veteran's history, the examiner opined that the Veteran's hepatitis C was less likely than not caused by his exposures as a medical specialist in service.

Based on the above, the Board finds that service connection for hepatitis C is not warranted.  The Veteran was diagnosed with hepatitis C in 2000, many years after he was discharged from service.  While his duties as a medical specialist may have exposed him to blood products, there is no probative evidence linking that exposure to his current diagnosis other than general knowledge that exposure to blood products may be a risk factor for contracting hepatitis C.

The most probative evidence of record is the December 2016 VA examination, which applies the facts of the Veteran's medical history to medical principles in finding that his hepatitis C was less likely than not related to his period of service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed).

The only evidence of record providing a positive nexus between the Veteran's hepatitis C is his own lay statements and VA's acceptance that exposure to blood products is a known risk factor for contracting hepatitis C.  Determining the nature and etiology of hepatitis C requires specialized training and medical knowledge.  Although the Veteran served as a medical specialist during service, the record does not demonstrate and the Veteran does not contend that he possesses the requisite training and medical knowledge to attribute his hepatitis C to his period of service.  In that regard, the Board finds that the Veteran's statements regarding a nexus hold some probative value as blood exposure is a recognized risk factor for contracting Hepatitis C.  However, as the Veteran has multiple risk factors, the Board finds that the opinion of the VA examiner holds greater probative value than the Veteran's own opinion as this specialist as greater training than the Veteran and has relied, in part, on medical literature to support the opinion and applied that knowledge to the specific facts of this case.  The Veteran also did not provide any more information or evidence in support of his opinion, nor did he provide a thorough rationale based on sound medical principles.  He has also not described manifesting Hepatitis C since service.  

In sum, the Board finds that the evidence of record is against a finding that the Veteran's hepatitis C was onset in or caused by his period of active service, or caused or aggravated during ACDUTRA/INACDUTRA service.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

PTSD

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 38 C.F.R. § 4.125 (a) (i.e., DSM-IV or DSM-5); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The record reflects that the Veteran served on active duty in the Army from March 1979 through January 1987.  Upon discharge from the Army, the Veteran served in the Army National Guard for New York and New Jersey; he was discharged in February 1989.  He served in the Army Reserve from March 1989 through July 1991.  His treatment records do not reflect any complaints, treatments, or diagnosis of PTSD.

The record reflects that, in December 1990, the Veteran was shot in the left thigh during a robbery; he was treated at a private hospital and fully recovered.  His personnel records do not reflect that he was on ACUDTRA or INACDUTRA at that time.

In December 2016, the Veteran was afforded a VA examination in relation to his claim.   The Veteran reported two stressors: his father's death in 1983 and the robbery during which he was shot.  Upon examination and review of the Veteran's record, the examiner opined that the Veteran's PTSD was caused by a December 1990 robbery, where the Veteran was shot in the left thigh.  The examiner found that the Veteran's father's death was not adequate to support the diagnosis of PTSD.

The Board finds that service connection is not warranted for PTSD.  In order to establish service connection for PTSD, the evidence must demonstrate an in-service stressor linked to the valid PTSD diagnosis.  The most probative evidence of record, the December 2016 opinion, links the Veteran's PTSD to the December 1990 robbery and shooting.  Although the Veteran was in the Army reserves at this time, the incident did not take place during a period of ACDUTRA or INACDUTRA.  

In finding that service connection is not warranted, the Board acknowledges the Veteran's lay statements.  In his claim for service connection, the Veteran stated that his PTSD stemmed from an incident in 1983, where he was threatened by criminals on his way home from his father's funeral.  See Statement in Support of Claim for Service Connection for PTSD dated August 20, 2009.  He has also reported that he was shot in the left thigh while on active duty.  While the Veteran is certainly competent to testify as to what he experienced during service, the Board finds that his statements as to the etiology of his PTSD are not competent.  The record does not reflect that the Veteran has the required medical knowledge and training to provide a nexus between his experiences and his PTSD. 

In sum, the most probative evidence of record demonstrates that the Veteran's PTSD stems from a shooting that happened while the Veteran was not on active duty, ACDUTRA, or INACDUTRA.  Thus, service connection for PTSD is not warranted.  In so holding, the Board finds that the VA examiner opinion greatly outweighs the Veteran's own opinion in this case as this examiner has greater expertise and training than the Veteran in determining the nature and etiology of PTSD.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Right Shoulder Disability

Service treatment records are silent for any complaints, treatments, or manifestations of a right shoulder disability.

VA treatment records reflect that the Veteran injured his shoulder in a motor vehicle accident while driving for his post-service employer.  He reported that he received worker's compensation and disability for his right shoulder.  In February 2005, the Veteran had surgical repair for a rotator cuff injury.  See VA Treatment Records dated August 31, 2004 and August 22, 2005.

The Board finds that service connection for a right shoulder injury is not warranted.  The Veteran had no complaints, treatments, or manifestations of a right shoulder injury while in service.  The first notation of a right shoulder injury in the record is in 2004, more than a decade after discharge from service.  Furthermore, at that time, the Veteran's shoulder injury was linked to a post-service employment injury.  The Veteran has not specified any period of ACDUTRA or INACDUTRA service wherein he injured or aggravated his right shoulder disability.  See Smith, Donnellan, supra.

At the Board hearing, the Veteran testified that his shoulder began hurting during active duty.  Although the Veteran is competent to testify as to when his symptoms began, the Board finds that his statements as to onset of his shoulder disability are neither credible nor probative.  In March 2012, the RO completed a Personal Information Exchange System (PIES) request for the Veteran's periods of active duty while in the Army and Army National Guard.  The PIES system is the primary means of requesting personnel records from the National Personnel Records Center (NPRC) for certain Veterans, including Army veterans with not active service after October 1, 1994.  See M21-1.III.iii.2.A.3.h.  The March 2012 response to the PIES request reflects that the Veteran did not have active duty after January 28, 1987.  At his separation examination, the Veteran's joints, to include his shoulder, were noted as clinically normal and he denied shoulder problems.  See Report of Medical History and Report of Medical Examination dated July 28, 1986.  

Here, the Board places greater probative weight to the Veteran's denial of shoulder problems at separation as this statement was made contemporaneous in time to service discharge, and bears the indicia of reliability as it was made to a medical professional for purposes of identifying any existing diseases or disabilities.  His later statement is inconsistent with the overall evidentiary record.  

In conclusion, the most probative evidence of record reflects that the Veteran's right shoulder disability was neither onset in nor caused by his period of service, or caused or aggravated during a period of ACDUTRA/INACDUTRA.  As the preponderance of the evidence is against the claim, service connection for a right shoulder disability is denied.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a right shoulder disability is denied.


REMAND

While further delay is regrettable, remand for the remaining issues is required for additional development before appellate adjudication.

Service Connection for bone spurs

The Veteran was afforded VA examination in September 2014 wherein he reported bilateral pain in his feet when walking or standing for long periods of time.  Upon examination, there was no pain on palpation or range of motion of the fifth metatarsals bilaterally.  There was also no edema noted.  The clinician opined that the Veteran did not have a present disability of the bilateral feet; there was no pain or discomfort at the surgical site bilaterally.

However, the Veteran has reported being diagnosed with bone spurs which would require treatment, and the VA examination does not exclude the presence of bone spurs.  As such, this examination report must be returned as inadequate for rating purposes.
Service Connection for an Acquired Psychiatric Disability other than PTSD

The Veteran's treatment history reflects several psychiatric diagnoses, including bipolar disorder and mood disorder.  At the December 2012 VA examination, the examiner provided a nexus opinion as to the Veteran's PTSD, but did not provide a clear opinion as to his remaining psychiatric disabilities.  That said, the Board finds that an addendum opinion addressing the etiology of all psychiatric disabilities is required before a decision can be made on this issue.

Service Connection for a Right Eye Disability

In September 2014, the Veteran was afforded a VA eye examination.  At the September 2014 VA eye examination, the clinician opined that the Veteran did not have an eye condition related to his in-service eye surgery.  No rationale was provided.  When VA undertakes to provide the Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, a remand is necessary to afford the Veteran another examination.  The examiner should provide adequate rationale for any opinion rendered.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant treatment records and associate them with the claims file including VA treatment records since February 2017.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his claimed bone spurs, if any.  The entire claims file must be made available to the examiner designated to examine the Veteran.  

The examiner is requested to identify whether there is any current diagnosis related to the Veteran's report of bilateral foot pain, including whether there is any clinical or x-ray evidence of bone spurs.  For any current diagnosis, provide opinion as to whether it is at least as likely as not that such disorder(s) had its onset in service or is otherwise related to service, including his excision of bilateral bone spurs in the fifth metatarsals during active service.

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his current right eye disability, if any.  The entire claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should clearly identify all right eye disabilities.  Then, with respect to each diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that any current right eye disability had its onset in, was caused or aggravated by, or otherwise etiologically related to the Veteran's period of service from March 1979 to January 1987, to include his in-service right eye surgery.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached with full discussion of the facts and medical principles involved.

4.  Forward the Veteran's claims file to the examiner who conducted the December 2012 psychiatric evaluation for an addendum opinion of the nature and etiology of the Veteran's acquired psychiatric disabilities other than PTSD.  If the December 2012 examiner is not available, the file should be forwarded to any other qualified examiner.  The entire claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any acquired psychiatric disability, to include bipolar disorder and mood disorder, was onset in, caused or aggravated by, or otherwise etiologically related to the Veteran's period of service from March 1979 to January 1987.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached with full discussion of the facts and medical principles involved.

5.  After any other development deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


